SHARE PURCHASE AGREEMENT This Share Purchase Agreement (this “Agreement”) is effective October 31, 2010 by and between WWA Group Inc., a Nevada corporation with its corporate office at 2465 W. 12th St. Tempe, Suite 2, Tempe, Arizona 85281-6935 (“Seller); and Seven International Holdings, Ltd, Suite 1401, 14th Floor, World Commerce Centre, Harbour City, 7-11 Canton Road, Tsim Sha Tsui, Kowloon, Hong Kong (“Buyer”). Recitals WHEREAS, Seller owns fifty thousand (50,000) shares par value one United States dollar ($1.00) or one hundred percent (100%) of the issued and outstanding shares of World Wide Auctioneers, Ltd., a British Virgin Islands company with an address at P.O. Box 17774, Jebel Ali Free Zone, Dubai, United Arab Emirates (“LTD”), which shares constitute 100% of the ownership and right to ownership of LTD (the “Shares”); and WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to Buyer the LTD Shares upon the terms and conditions set forth in this Agreement. Agreements Now, therefore, in consideration of the premises, the mutual promises and covenants set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1 PURCHASE Section 1.1 Sale. Seller is selling and transferring the LTD Shares to Buyer free and clear of any and all liens, pledges, options, encumbrances, adverse interests and claims of any kind (collectively, “Liens”). Section 1.2 Purchase. Buyer is purchasing the LTD Shares in the form of a straight assumption of all of the assets and liabilities of LTD at October 31, 2010, including LTD’s United Arab Emirates (“U.A.E.”) branch and trade license issued by the Jebel Ali Free Zone Authority (“JAFZA”). Section 1.3 Usage of Proprietary Rights Granted. Seller will be granted the perpetual right, subject to and qualified by the provisions of this Agreement, to the usage of certain of the proprietary rights acquired by Buyer as detailed in Exhibit A hereto, provided that Seller does not directly compete with other WWA auction operations in other countries, and does not cause harm to the name and reputation of “WWA” brand names. Seller agrees not to directly compete with Buyer in the construction equipment auction business using online auctions or any other auction business. Seller is subject to fiscal penalty if Seller engages in competitive business, uses any version of the LTD’s software or the LTD’s database for purposes deemed by Buyer to cause dilution to the LTD’s auction business. Section 1.4 Purchase Price. The purchase price for the LTD Shares is ten United States dollars ($10.00) and such other good and valuable consideration the receipt of which is acknowledged hereby. Exhibit 10 ARTICLE 2 Closing Section 2.1 Closing. The execution and delivery of this Agreement will take place at midnight, Mountain Standard Time, on October 31, 2010 (the “Closing”) at which the parties shall make the deliveries provided in this Article 2. Section 2.2 Delivery of LTD Shares. At or after Closing, Seller shall deliver to Buyer a certificate representing the LTD Shares in the name of Buyer. Section 2.3 Other Deliverables. At or after Closing, each party hereto shall promptly execute and deliver, or cause to be executed and delivered, all such documents and instruments, in addition to those otherwise required by this Agreement, in form and substance reasonably satisfactory to the other party, as such other party may reasonably request in order to carry out or evidence the terms of this Agreement. ARTICLE 3 SUBSEQUENT TO Closing Section 3.1 Management of LTD. Seller agrees to assist in the handover and training of new management of LTD, for a period of 6 months from the Closing. Seller will be compensated at a rate commensurate with management salaries prior to the Closing. ARTICLE 4 Representations and Warranties of Seller and LTD Seller and LTD represent and warrant to Buyer, as of the date of this Agreement, as follows: Section 4.1 Organization, Good Standing and Qualification. Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada and LTD is a company duly organized, validly existing and in good standing under the laws of British Virgin Islands. Seller and LTD have all requisite corporate power and authority to own and operate their properties and assets, to execute and deliver this Agreement, to carry out the provisions of this Agreement and to carry on business as presently conducted and as presently proposed to be conducted. Seller and LTD are duly qualified and authorized to do business and are in good standing in each jurisdiction in which the nature of their activities and of their properties (both owned and leased) makes such qualification necessary, except for those jurisdictions in which failure to do so would not have a material adverse effect on Seller or LTD or their businesses. LTD is not a participant in any joint venture, partnership or similar arrangement nor will it own equity securities in other corporations, limited partnerships or similar entities subsequent to the Closing. Section 4.2 Capitalization; Voting Rights. The issued and outstanding capital shares of LTD consist of fifty thousand (50,000) shares, par value one United States dollar ($1.00). All issued and outstanding shares (i)have been duly authorized and validly issued, (ii)are fully paid and non-assessable, and (iii)were issued in compliance with all applicable laws concerning the issuance of securities. There are no outstanding options, warrants, rights (including conversion or preemptive rights and rights of first refusal), proxy or membership unit holder agreements, or agreements of any kind for the purchase or acquisition from LTD of its securities. When transferred in compliance with the provisions of this Agreement, the LTD Shares will be validly issued, fully paid and non-assessable, and will be free of any liens or encumbrances; provided, however, that the LTD Shares may be subject to restrictions on transfer subject to applicable laws as set forth herein or as otherwise required by such laws at the time a transfer is proposed. Section 4.3 Authorization; Binding Obligations. All corporate action on the part of LTD, its management and shareholders necessary for the authorization of this Agreement, the performance of all obligations of LTD hereunder at the Closing, the sale, transfer and delivery of the LTD Shares pursuant hereto has been taken or will be taken prior to the Closing. The Agreement, when executed and delivered, will represent a valid and binding obligation of LTD enforceable in accordance with its terms, except (i)as limited by applicable bankruptcy, insolvency, reorganization, moratorium or other laws of general application affecting the enforcement of creditors’ rights; and (ii)as limited by general principles of equity that restrict the availability of equitable remedies. The sale of the LTD Shares is not and will not be subject to any preemptive rights or rights of first refusal that have not been properly waived or complied with. Section 4.4 Financial Statements; Interim Changes. LTD has delivered to Buyer its unaudited balance sheet (the “Balance Sheet”) as at September 30, 2010 (the “Statement Date”). The Balance Sheet is complete and correct in all material respects and presents fairly the financial condition of LTD as of the Statement Date. Section 4.5 Liabilities. LTD has no material liabilities and, to the best of its knowledge, knows of no material contingent liabilities not disclosed in the Balance Sheet, except current liabilities incurred in the ordinary course of business subsequent to the Statement Date which have not been, either in any individual case or in the aggregate, materially adverse. Section 4.6 Agreements; Action. (a) There are no agreements, understandings, instruments, contracts, proposed transactions, judgments, orders, writs or decrees to which LTD is a party or to its knowledge by which it is bound which may involve (i)the license of any proprietary right to or from LTD except that right of use granted by Seller to Buyer hereto, (ii)provisions restricting or affecting the business LTD, or (iii)indemnification by LTD with respect to the infringement of proprietary rights. (b) LTD has not (i)declared or paid any dividends, or authorized or made any distribution upon or with respect to any its capital shares, (ii) incurred any indebtedness for money borrowed or any other liabilities except than with respect to dividend obligations, distributions, indebtedness and other obligations incurred in the ordinary course of business as disclosed in the Balance Sheet, (iii)made any loans or advances to any person, other than ordinary advances for travel expenses, or (iv)sold, exchanged or otherwise disposed of any of its assets or rights, other than the sale of its inventory in the ordinary course of business. Section 4.7 Changes. Since the Statement Date, there has not been to Seller’s or LTD’s knowledge: (a) Any change in the assets, liabilities, financial condition or operations of LTD from that reflected in the Balance Sheet, other than changes in the ordinary course of business, none of which individually or in the aggregate has had or is expected to have a material adverse effect on such assets, liabilities, financial condition or operations of LTD; (b) Any material change, except in the ordinary course of business, in the contingent obligations of LTD by way of guaranty, endorsement, indemnity, warranty or otherwise; (c) Any damage, destruction or loss, whether or not covered by insurance, materially and adversely affecting the properties, business or prospects or financial condition of LTD; (d) Any waiver by LTD of a valuable right or of a material debt owed to it; (e) Any direct or indirect loans made by LTD to any employee, manager or the membership unit holder of LTD, other than advances made in the ordinary course of business; (f) Any material change in any compensation arrangement or agreement with any employee, manager or the membership unit holder; (g) Any declaration or payment of any dividend or other distribution of the assets of LTD; or (h)
